DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant has noted in the response filed 10/27/21 that claims 1-20 are canceled and claims 21-32 drawn towards a heat transfer tube are currently pending.  As such, no restriction requirement is necessary and therefore the restriction requirement dated 8/31/21 is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24-30, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101479448 (‘448).
	Per claims 21, 24, ‘448 teaches a heat exchanger (abstract) (inherently comprising heat transfer tubes) comprising a coating layer formed on the surface of the heat transfer tube, wherein the coating layer includes a rare-earth oxide (cerium oxide, see page 2).
	Per claim 25, it is noted that the claim is a product by process claim, and determination of patentability is based on the product itself and not on its method of production (MPEP 2113).  As such, the method steps of claim 25 (including the solution preparation, sonication, and dipping steps) are not given patentable weight.  ‘448 teaches a superhydrophobic cerium oxide coated surface (abstract), which is interpreted as meeting the claim limitations. 

	Per claim 32, it is noted that the method limitations are interpreted as discussed above in claim 25.  The step of dipping and any subsequent limitations are not given patentable weight.  ‘448 teaches the heat exchanger material may be aluminum (production example 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101479448 (‘448).
Per claim 22, ‘448 is silent regarding the claimed thickness of the coating layer.  However, ‘448 does teach that the coating layer is a nano/microstructure (abstract), which overlaps with the claimed thickness range.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101479448 (‘448) in view of Morris US 2006/0113007 with evidence from Stoffer et al US 2004/0186201.
Per claim 23, ‘448 does not teach the layer to include a carbon coating layer.  Morris teaches a similar product of forming corrosion resistant conversion coatings (abstract), comprising cerium coatings [0021] where the coating may also include compositions such as those in US patent application 10/758973, which corresponds to Stoffer [0040].  Stoffer, likewise, teaches corrosion resistant coatings that may comprise carbon (abstract).  It would have been obvious to one of ordinary skill in the art to have utilized a coating with rare-earth elements such as that taught by ‘448 with the addition of a carbon coating as taught by Morris and Stoffer because Morris and Stoffer in combination teach that a carbon coating is effective and known to prevent corrosion resistant coatings in products comprising rare earth element coatings.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101479448 (‘448) in view of Yoshioka et al US 2011/0132589.
Per claim 31, it is noted that the method limitations are interpreted as discussed above in claim 25.  The step of dipping and any subsequent limitations are not given patentable weight.  ‘448 is silent regarding a heat transfer tube comprising copper.  Yoshioka teaches a heat exchanger tube which is made of a copper alloy (abstract).  It would have been obvious to one of ordinary skill in the art to have also protected heat transfer tubes such as those made by copper with a reasonable expectation for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715